Citation Nr: 1501357	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied service connection for post-surgery right leg left scar, for tinnitus, and for depressive disorder, NOS, substance abuse in early remission claimed as bipolar, and insomnia; but  granted service connected and assigned an initial, 0 percent (noncompensable) rating, effective July 10, 2009.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012.

In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran and his representative confirmed the withdrawal of the claim for service connection for post-surgery right leg left scar.  Hence, the only matters remaining on appeal are those listed on the title page..

With respect to the claim characterized by the RO as one for service connection for depressive disorder, NOS, substance abuse in early remission claimed as bipolar, and insomnia, the Board observes that the Veteran has multiple psychiatric diagnoses which he alleges had their onset in service, initially claimed by him as "nervous condition."  Given the multiple psychiatric diagnoses of record, the Board has more broadly characterized the claim as one for any acquired psychiatric disorder, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of the January 2014 Hearing Transcript and VA treatment records dating to April 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file currently contains no documents.

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  For reasons expressed in the remand following the order, the remaining claims are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the  claim herein decided have been accomplished.

2.  During service, the Veteran served in a military occupation of equipment maintenance, and he has credibly asserted exposure to noise in this occupation.

3.  Although no tinnitus was documented during service, competent, credible, and probative lay evidence indicates that the Veteran experienced ringing in his ears during service and that he has continued to experience recurrent-albeit, intermittent-tinnitus to the present.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the  Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in such event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to tinnitus, although the Veteran's  July 1974 separation examination reflects that he experienced hearing loss in service (for which he has been awarded service connection.  The Veteran's Form DD-214 shows that his military occupation specialty was equipment maintenance.  He claims that he was exposed to noise in service in the motor pool from motors and generators.  See September 2010 VA examination.  After service, the Veteran asserted he had no occupational or recreational noise exposure.  Id.  

The report of a September 2009 VA general medical examination reflects that a review of systems for the Veteran's ears revealed bilateral hearing loss and tinnitus.

In November 2009, the Veteran underwent VA audiology  assessment.  During the evaluation, he complained of difficulty hearing conversations and of a periodic, high pitched ringing in both ears.

In September 2010, the Veteran underwent VA audiology examination.  The examiner noted that the Veteran's August 1972 entrance examination showed normal hearing but that his July 1974 separation examination revealed hearing loss in both ears.  During the examination, the Veteran reported military noise exposure to motors and generators and denied post-service occupational and recreational noise exposure.  The examiner incorrectly that the Veteran did not have a claim for tinnitus (at the time, he did and such claim is the subject of this appeal), and no current complaint of tinnitus.  

In April 2011, the Veteran underwent another VA audiology examination.  The examiner reiterated the medical history  noted in the September 2010 VA examination report, with the additional notation that the Veteran reported bilateral periodic tinnitus during the November 2009 VA audiological assessment.  The examiner concluded that it is less likely than not that the Veteran's tinnitus is doe to noise exposure in service since there was no evidence of treatment for tinnitus since the Veteran separated from service.

In July 2012, the Veteran again underwent VA audiology  examination.  In the report of examination, the examiner noted only that the Veteran did not report recurrent tinnitus.

During  the January 2014 Board hearing, the Veteran testified that he was exposed to loud noises in the military from his work in the motor pool firing battery.  See Hearing Transcript, p. 7.  He stated that he had to go out into the fields for maneuvers during which operated very loud, large generators used to fire missiles.  Id.  The Veteran also claimed that he developed intermittent ringing in his ears during service which continued until the present.  Id. at p. 6-7.  In addition, he explained that he did not know initially that his tinnitus was related to his hearing loss, that he now believed his tinnitus resulted from the constant noise he was exposed as part of the field battery, and that he did not complain of tinnitus until it began to worsen years later.  Id. at p. 9.  Finally, the Veteran expressed his belief that his description of the intermittent nature of his tinnitus may have been misunderstood during VA examination.  Id. at 9-10.

As noted above, the Veteran has alleged that that his  occupation in service, equipment maintenance, exposed him to noise from motors and generators, and he denied any post-service occupational or recreational noise exposure.  His statements as to his in-service noise exposure are consistent with the circumstances of his in-service occupation.  Moreover, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.   The Board finds this evidence sufficient to establish an in-service event or injury.

As for the matter of current disability, the Board points out that tinnitus-or, ringing in the ears-is  rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In his claim for service connection, the Veteran indicated that he has had tinnitus since 1973.  In November 2009, he reported to a VA audiologist that he experienced periodic, high pitched ringing in both ears.  Here, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability. 

The Board notes that the September 2010 VA examiner stated that the Veteran then had no current complaint of tinnitus.  However, as the Veteran explained during the Board hearing, the nature of his tinnitus is intermittent but recurrent.  Consequently, the Board finds the September 2010 VA examiner's conclusion of no current complaint of tinnitus does not negate the presence of a current disability, as alleged, given the intermittent nature of the Veteran's tinnitus.  Likewise, the July 2012 VA examiner's comment that the Veteran denied recurrent tinnitus is not consistent with the Veteran's assertions in this regard.

As for the requirement of a nexus between the in-service event, injury or disease and the current disability, the Board finds, that resolving  all reasonable doubt in the Veteran's favor, such a nexus is established in this case.  During the January 2014 Board hearing, the Veteran testified that he has had  recurrent-albeit, intermittent-tinnitus since his military service and that his tinnitus worsened over time.  While the service treatment records are negative for any reference to tinnitus during service, the report of the Veteran's July 1974 separation examination indicates that he experienced acoustic trauma in service as evidenced by hearing loss.  Furthermore, the Veteran's statements, including his hearing testimony, is reconcilable with the apparent lack of complaints of tinnitus during service, as he explained that he did not know that tinnitus was associated with hearing loss, that he now believes that his tinnitus resulted from the constant noise that he was exposed to as part of the field battery, and that he only complained of tinnitus when it worsened years later.  As with his alleged in-service noise exposure, the Board finds no reason to question the veracity of the Veteran's assertions as to the onset and continuity of tinnitus. 

The Board acknowledges that the April 2011 VA examiner found no likely nexus between the Veteran's military service and his current tinnitus.  However, the Board ascribes no probative value to the examiner's opinion because the examiner relied solely on the lack of evidence of treatment for tinnitus since the Veteran separated from service, but did not address the Veteran's assertions that his tinnitus began in service in 1973; that he did not complain of tinnitus because he did not know it was related to hearing loss;  For these reasons, the Board finds that the opinion of the April 2011 VA examiner is not reliable. 

Thus, there is no persuasive medical opinion addressing the medical relationship between tinnitus and service, to include his alleged significant noise exposure therein.  In this case, however, the absence of such an opinion is not fatal to the claim, given the nature of the disability in question.  Here, the Board finds that there is sufficient other competent, credible and probative evidence of record to establish the presence of tinnitus during service, and likely recurrent-albeit, intermittent-symptoms from service to the present.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Under these circumstances, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for tinnitus are met. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims remaining on appeal is warranted.

During the January 2014 Board hearing, the Veteran testified that since the last VA audiology examination in July 2012, his hearing has worsened.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected bilateral hearing loss is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

As for the claim for service connection for psychiatric disability, the record reveals that he has been diagnosed with various psychiatric conditions-including depressive disorder, NOS, anxiety, and cocaine abuse in remission-and he has asserted  that he  has suffered from a nervous condition since service.  However, the record includes no opinion addressing the etiology of any current psychiatric disability.  Although the Veteran underwent VA psychiatric examination in September 2009, that examiner did not provide any opinion addressing medical nexus to service, and  there is otherwise no such opinion of record.  Accordingly, on remand, the AOJ should arrange for the Veteran to undergo VA mental disorders examination to  determine the nature and etiology of current psychiatric impairment..  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the claims file reflects that VA treatment records associated with the claims file date up to April 2012.  More recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran's psychiatric conditions since that date, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014; but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

Finally, while these matters are on remand, the AOJ should undertake appropriate action to ensure that medical records submitted by the Veteran from Dr. A. F. Padillo, dated September 2012, are translated from Spanish into English.  Both the original records and translations of such should be associated with the claims file.

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication should include specific consideration of whether  "staged rating" of the Veteran's bilateral hearing loss disability (assignment of different ratings for distinct periods of time, based on the facts found) is warranted pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since April 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization, to obtain all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  Arrange for the translation (from Spanish to English) of the medical records from Dr. A. F. Padillo, dated September 2012, and any additional evidence added to the record as a result of this remand that requires translation.  Associate the original records and translations of those records with the Veteran's claims file.

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85. 

The examiner should fully describe the functional effects of the Veteran's hearing loss has on activities of daily living, to include employment.

All  examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

The examiner should clearly identify all current psychiatric diagnoses, as well as any validly diagnosed disorder(s) at any time pertinent to the claim (even if now resolved), to include depressive disorder, NOS, and anxiety. 

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service. 

In rendering each  requested opinion, the examiner must consider and discuss all pertinent in- and post-service medical and other evidence, as well as the Veteran's lay assertions that he has had a nervous condition since service. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided..

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include, with respect to the claim for higher rating for hearing loss, whether staged rating of the disability is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


